PALLADINO, Judge,
dissenting.
I respectfully dissent and would affirm the decision of the Pennsylvania State Police Background Investigation Appeal Board (Appeal Board).
The December 12, 1990 letter of the Pennsylvania State Police Background Investigation Screening Board (Screening Board) stated that Kovalchik was disqualified from employment as a State Police cadet because Kovalchik had failed to report on his cadet application that he had previously pled guilty to the summary criminal offense of trespass. 2 Pa.C.S. § 507. Kovalchik submitted a written response which did not deny either his pleading guilty to the summary criminal offense of trespass or his failing to report his guilty plea on his cadet application. Instead, Kovalchik’s response merely attempted to explain the circumstances surrounding the entry of the guilty plea and the reasons for the failure to report the guilty plea on the cadet application.
By not denying his failure to report his guilty plea on his cadet application, Kovalchik admitted the existence of a prima facie case for his disqualification as a State Police cadet. At the subsequent Appeal Board hearing on Kovalchik’s disqualification from employment as a cadet, there was thus no need *411for the State Police to present evidence of the grounds for Kovalchik’s disqualification and, correspondingly, Kovalchik was not denied his right to cross-examination. 2 Pa.C.S. § 505.
Inasmuch as the hearing before the Appeal Board was held at Kovalchik’s request and Kovalchik had received the Screening Board’s December 12, 1990 letter, Kovalchik had reasonable notice of the hearing and the grounds therefor so that he could prepare his defense. 2 Pa.C.S. § 504.
At the hearing before the Appeal Board, Kovalchik was afforded the opportunity to present evidence in his own behalf. 2 Pa.C.S. §§ 504-505. Kovalchik testified in an attempt to diminish the significance of both the events underlying his guilty plea and his omission of a reference to the guilty plea on his cadet application.
Because it is indisputable that Kovalchik failed to report his guilty plea on his cadet application and because the hearing before the Appeal Board accorded Kovalchik due process in conformity with the requirements of sections 501-508 of the Administrative Agency Law, 2 Pa.C.S. §§ 501-508, I would affirm the Appeal Board’s decision disqualifying Kovalchik from employment as a cadet.